PER CURIAM.
Motion for an appeal from the Harlan Circuit Court by Charley Saylor and Jack Lester Simpson from a judgment convicting them of the offense of possessing alcoholic and intoxicating beverages in local option territory for the purpose of sale and fixing their punishment at a fine of $50 and confinement in jail for a period of 30 days.
A consideration of the record and of the points raised .in appellants’ brief has failed to disclose any error prejudicial to appellants’. substantial rights. The motion is overruled and the judgment is affirmed.
HOGG, J., not sitting.